Order entered August 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00558-CV

                       STEPHEN B. HOPPER, ET AL., Appellants

                                             V.

     JOHN L. MALESOVAS D/B/A MALESOVAS LAW FIRM, ET AL., Appellees

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-03238-1

                                         ORDER
       Before the Court is appellees’ July 30, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to September 14, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE